UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended: May 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-85072 RTG VENTURES, INC. (Exact name of small business issuer as specified in its charter) Florida 59-3666743 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) c/o Paykin, Mahon, Rooney & Krieg, LLP 185 Madison Avenue New York, NY (Address of principal executive offices) (917) 488-6473 (Issuer's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, or non-accelerated filer. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer[
